Citation Nr: 0305774	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  95-34 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of
entitlement to service connection for a generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 to December 
1966. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of September 1999.  This matter was 
originally on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky. 

A de novo decision will follow.


FINDINGS OF FACT

1.	By a July 1982 rating decision and confirmed by a December 
1982 rating
decision, the RO denied service connection for a nervous 
disorder and the veteran failed to perfect an appeal to the 
Board.  

2.	Some evidence received subsequent to the July/December 
1982 RO rating
decisions is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a generalized anxiety disorder.


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim 
for entitlement to service connection for a generalized 
anxiety disorder is reopened.  38 U.S.C.A. §§ 5108 (West 
1991); 38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 
C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.159, 20.302, 20.1103 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Post-Board Remand and the Veterans Claim Assistance Act of 
2000

In September 1999, the Board remanded the veteran's claim to 
the RO based on statements the veteran made in a December 
1998 letter.  The veteran essentially asserted that pertinent 
VA medical records existed which were not currently 
associated with the claims file.  VA is deemed to have 
constructive knowledge of those records, so the Board found 
that a remand to obtain those records was appropriate.  
Pursuant to the Board's Remand, the RO contacted the veteran 
by letter dated in September 1999 and requested that he 
provide a complete medical history on the enclosed VA Form 
21-4138.  He was asked to identify the complete names and 
mailing addresses of doctors and medical facilities, VA and 
non-VA, that treated him, and furnish the approximate dates 
of all treatment for psychiatric symptoms.  The veteran 
identified VA Medical Centers in Marion and Detroit as 
facilities that provided treatment.  The RO obtained VA 
treatment records and Social Security Administration (SSA) 
records.  Thereafter, the RO readjudicated the claim, 
continued the denial, and issued a Supplemental Statement of 
the Case (SSOC) in May 2001.  By a letter dated in May 2001, 
the RO gave the veteran the opportunity to make any comment 
desired within 60 days, concerning the SSOC.  Based on the 
foregoing actions, the RO complied with the Remand 
instructions.   Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claim 
Assistance Act of 2000 (VCAA) redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  While the VCAA does not serve as a basis to reopen a 
claim (unless new and material evidence is presented), the 
law does include the enhanced duty to notify.  The Board 
finds that the RO informed the veteran of the evidence needed 
to reopen his claim, as set forth in the May 1995 rating 
decision, August 1995 Statement of the Case, January 1998 
SSOC, and May 2001 SSOC.  The May 2001 SSOC provided the 
veteran with notice of the VCAA and VA's duties there under.  
No further notification requirements appear to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board finds that the requirements under the law as pertains 
to new and material evidence claims have been met, and the 
Board will proceed with appellate review. 

New and Material Evidence

A review of the claims file reveals that the claim for 
service connection for a generalized anxiety disorder was 
originally denied by a July 1982 rating decision.  The RO 
mailed a copy of this decision to the veteran in August 1982.  
The RO enclosed VA Form 4107 which explained the veteran's 
procedural and appellate rights.  The veteran filed a Notice 
of Disagreement in April 1983.  The RO issued a Statement of 
the Case in May 1983 with a cover letter that notified the 
veteran that he needed to file the enclosed VA Form I-9 in 
order to complete his appeal.  The veteran failed to perfect 
an appeal to the Board and the RO decision became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2002).  In December 1994, the veteran filed another 
application for compensation benefits for "nerve problem, 
depression." 

Evidence associated with the claims file prior to the RO's 
July 1982 rating decision and December 1982 rating decision 
that continued the previous denials follows.  Service medical 
records showed that the December 1964 enlistment examination 
report noted no psychiatric disorder or personality disorder.  
An October 1966 record noted a diagnosis of passive 
aggressive personality.  The December 1966 separation 
examination report showed that the veteran was discharged for 
unsuitability or unfitness due to a passive aggressive 
personality.  Post-service records included a September 1982 
letter from Dr. S.K.K.  Dr. S.K.K. related that he had seen 
the veteran since May 1982 due to his severe anxiety, 
depression, loss of control of himself, and back pain.  Dr. 
S.K.K. opined that the veteran was suffering from severe 
depression.  Lastly, the report on the initial VA examination 
conducted in October 1982 noted a diagnosis of borderline 
personality.  

The July 1982 rating decision shows that the RO denied 
service connection on the basis that the in-service diagnosed 
personality disorder was a constitutional or developmental 
abnormality and not a disability under current laws for which 
compensation might be made.  In the December 1982 decision, 
the RO maintained that Dr. S.K.K. noted the veteran's 
multiple complaints that included depression, anxiety, loss 
of control, back pain and hypertension, all of which had been 
previously noted in the prior VA examination.   

The veteran filed his application to reopen the previously 
denied claim in December 1994.  As such, the Hodge test for 
determining whether the veteran has submitted new and 
material evidence is applicable.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Under Hodge, the veteran need only 
present new and material evidence that ought to be considered 
in order to fairly decide the merits of the claim.  The Board 
finds that some evidence submitted after the July/December 
1982 RO rating decisions is new and material.

Parkside Clinic records received in October 1984 concerned 
unrelated disorders and therefore, are not material evidence.  
In a November 1994 statement, the veteran's sister indicated 
that she knew the veteran prior to service and that after he 
came out of the service, he had severe problems with his 
nerves and depression.  A statement dated in November 1994 
from an individual noted that the veteran had had nerve 
problems and severe depression since service.  While these 
two laypersons are competent to describe any symptoms they 
observed, they have not been shown to possess the requisite 
medical expertise needed to render either a diagnosis or a 
competent opinion regarding medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993);  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).   Therefore, the two lay 
statements are not material evidence.

The December 1984 VA examination report noted that diagnosis 
on Axis I was agoraphobia associated with panic attacks.  
Diagnosis on Axis II was passive/aggressive personality 
disorder.  The July 1995 VA examination report shows a 
diagnosis of panic disorder without agoraphobia on Axis I and 
personality disorder, not otherwise specified on Axis II.  
The September 1996 VA examination report shows diagnoses of 
generalized anxiety disorder and dysthymia, secondary type, 
late onset, secondary to chronic low back pain.  VA treatment 
records dated from July 1995 to August 1999 show variable 
diagnoses, assessments, and impressions that the veteran 
suffers from anxiety neurosis, anxiety disorder, panic 
disorder, recurrent depression, panic disorder without 
agoraphobia, claustrophobia, depressive disorder, and anxious 
panic disorder.  Panic disorder with agoraphobia, panic 
disorder without agoraphobia, and anti-social personality 
disorder were at various times ruled out.  None of the VA 
examination reports and VA treatment records suggests that 
the diagnosed disorders had their onset during service.  

SSA records note that the veteran had been disabled since 
April 1983 due to depression.  These records contain 
disability determinations of depressive disorder, severe 
generalized anxiety disorder, and diagnoses of panic disorder 
and panic disorder with agoraphobia.  A September 1994 
disability determination, however, shows that a physician 
diagnosed severe generalized anxiety disorder and noted that 
the veteran gave a history that was consistent with service-
precipitated anxiety.  The Board finds that the September 
1994 disability determination is new and material-especially 
in conjunction with the lay statements-- as it bears directly 
on the question of whether any currently diagnosed anxiety 
disorder is related to the veteran's military service.  

Accordingly, having determined that new and material evidence 
has been submitted, the claim is reopened.  The Board, 
however, must satisfy additional due process requirements 
pursuant to the VCAA, prior to considering the claim on the 
merits.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a generalized anxiety 
disorder is reopened, and to this extent the claim is 
granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

